EXHIBIT 10.2

REVOLVING NOTE

 

 

$45,000,000.00
Indianapolis, Indiana

Dated: December 14, 2007
Due: June 30, 2008

          FOR VALUE RECEIVED, on or before June 30, 2010, INDIAN-MARTIN, INC., a
corporation organized and existing under the laws of the State of Nevada
(“Company”), unconditionally promises to pay to the order of JPMORGAN CHASE
BANK, N.A., successor by merger to BANK ONE, NATIONAL ASSOCIATION, a national
banking association (“Bank”), at Chase Tower, Mail Code IN 1-0046, 111 Monument
Circle, Indianapolis, Indiana 46277, or such other place as Bank may designate
by written notice to Company, the principal sum of Forty-five Million and 00/100
Dollars ($45,000,000.00), or so much of such amount as may be disbursed by Bank
as Advances made on the Loan under the terms of the Credit Agreement (as
hereinafter defined), together with interest thereon at the rates and calculated
as provided in the Credit Agreement. Interest accruing on the principal balance
of this Note outstanding from time to time shall be due and payable by Company
in accordance with the terms of the Credit Agreement on such dates as are
established therein. All amounts paid on this Note shall be applied in
accordance with the terms of the Credit Agreement.

          This Note is the “Note” referred to in the Credit Agreement, to which
reference is made for the conditions and procedures under which Advances,
payments, readvances and repayments may be made prior to the maturity of this
Note, for the terms upon which Company may make prepayments from time to time
and at any time prior to the maturity of this Note and the terms of any
prepayment premiums, penalties and other charges which may be due and payable in
connection therewith, and for the terms and conditions upon which the maturity
of this Note may be accelerated and the unpaid balance of principal and accrued
interest thereon declared immediately due and payable.

          If any installment of principal or interest due under the terms of
this Note prior to maturity is not paid in full within ten (10) days of the date
when due, then Bank at its option and without prior notice to Company, may
assess a late payment fee in an amount equal to Five Percent (5%) of the amount
past due up to the maximum of $1,500.00 per late charge. Each late payment fee
assessed shall be due and payable on the earlier of the next regularly scheduled
interest payment date or the maturity of this Note. Waiver by Bank of any late
payment fee assessed, or the failure of Bank in any instance to assess a late
payment fee shall not be construed as a waiver by Bank of its right to assess
late payment fees thereafter.

          If any installment of interest due under the terms of this Note falls
due on a day which is not a Banking Day, the due date shall be extended to the
next succeeding Banking Day and interest will be payable at the applicable rate
for the period of such extension.

          All amounts payable under this Note shall be payable without relief
from valuation and appraisement laws, and with all collection costs and
attorneys’ fees.

          The holder of this Note, at its option, may make extensions of time
for payment of the indebtedness evidenced by this Note, or approve reductions of
the payments thereon, release any

--------------------------------------------------------------------------------



Collateral securing payment of such indebtedness or accept a renewal Note or
Notes therefor, all without notice to Company or any endorser(s), and Company
and all endorsers hereby severally consent to any such extensions, reductions,
releases and renewals, all without notice, and agree that any such action shall
not release or discharge any of them from any liability hereunder. Company and
endorser(s), jointly and severally, waive demand, presentment for payment,
protest, notice of protest and notice of nonpayment or dishonor of this Note and
each of them consents to all extensions of the time of payment thereof.

          As used in this Note, the term “Credit Agreement” means that certain
Credit Agreement, dated as of September 5, 2003, by and between Company and
Bank, as the same hereafter may be amended, modified and/or restated from time
to time and at any time. Terms which are defined in the Credit Agreement and
which are not otherwise defined in this Note shall have the same meanings in
this Note as are ascribed to them in the Credit Agreement. The principal amount
of this Note outstanding from time to time shall be determined by reference to
the books and records of Bank on which shall be recorded each Advance under the
Loan evidenced by this Note, and all payments by Company on account of such
Loan. Such books and records shall be deemed primafacie to be correct as to such
matters, absent demonstrative or manifest error.

          This Note is made under and will be governed in all cases by the
substantive laws of the State of Indiana without reference to the conflicts of
laws rules or principles of any jurisdiction.

 

 

 

 

INDIAN-MARTIN, INC., a Nevada corporation

 

 

 

 

By:

/s/ Terry Frandsen

 

 

--------------------------------------------------------------------------------

 

                 Terry Frandsen, VP Finance - CFO

2

--------------------------------------------------------------------------------